       Case 4:18-cv-00338-RM Document 14-1 Filed 11/26/18 Page 1 of 1




                            INDEX OF EXHIBITS
Exhibit No.   Description                                 Location in Docket
Exhibit A     Declaration of Ben Brieschke                        Doc. ___-2
Exhibit A-1   SENTRY Public Information Inmate Data               Doc. ___-3
Exhibit A-2   Inmate History                                      Doc. ___-4
Exhibit A-3   Program Statement 5100.08,                          Doc. ___-5
Exhibit A-4   Program Statement 7320.01, Home Confinement         Doc. ___-6
Exhibit A-5   Male Custody Classification Form, July 7, 2018      Doc. ___-7
Exhibit A-6   Sentence Monitoring Computation Data                Doc. ___-8
Exhibit A-7   Administrative Remedy Generalized Retrieval         Doc. ___-9
